Citation Nr: 0600252	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-14 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for emphysema.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and J.C.






INTRODUCTION

The appellant had periods of active duty for training with 
the National Guard, including from October 1981 to April 
1982.

This matter was last before the Board of Veterans' Appeals 
(Board) in December 2004, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  Upon its last review, the Board denied 
claims of service connection for flat feet and a bunion 
deformity.  The Board remanded the claim pertaining to 
service connection for emphysema to ensure procedural due 
process was accomplished.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDING OF FACT

Emphysema was not incurred in or aggravated by active 
military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
emphysema are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.§§ 
3.303; 3.304 (2005).







REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete application was received in August 2000.  
Thereafter, in a rating decision dated in April 2002, the 
claim was denied.   In October 2002, after that rating action 
was promulgated, the RO provided specific notice to the 
claimant regarding what information and evidence was needed 
to substantiate the claim; the allocation of responsibility 
for obtaining such evidence, as well as advising the 
appellant to submit any evidence in his (her) possession 
pertaining to the claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not strictly comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  However, the Board has undertaken review of the 
record in its whole and concludes that the record is complete 
and that no prejudice has inured to the appellant due to the 
timing of the notice.   

Shortly after the appellant's claim was received, by letter 
dated in September 2000, the appellant was advised that 
evidence which would substantiate his claims would include 
the essential components of a "well-grounded" claim under 
then-applicable law - the same components of a substantiated 
claim of service connection:  (1) evidence of an injury in 
military service or a disease that began in or was made worse 
during military service or one which would qualify for 
presumptive service connection; (2) competent evidence of a 
current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).  





By letter dated in July 2001, the appellant was advised of 
the status of his claim, and evidence that was still in 
development towards the three prongs, as above.  In October 
2002, the appellant was provided an updated account of the 
evidentiary status of his claim, and the three prongs of 
service connection.  A separate VCAA letter was also provided 
at that time.  Finally, in January 2005, the appellant was 
again advised in accordance with the VCAA.  He also received 
a copy of the rating decision at issue, as well as a 
Statement of the Case and Supplemental Statements of the Case 
in August 2004 and July 2005.  

Further, in October 2004, the undersigned engaged in a 
colloquy with the appellant during a Videoconference hearing.  
At that time, the veteran was advised of the need to provide 
competent evidence of a linkage between his disorder and 
military service.  He was afforded an additional period of 
time within which to provide such evidence.

Given his background, no prejudice has inured to the 
appellant because of the timing of notice.  Moreover, because 
appellate review of this matter remains pending, the Board 
must review the evidence of record on a de novo basis and 
without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  38 C.F.R. 
§ 20.1104.  
 




In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claim.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

As will be discussed below, the claim is being denied on the 
basis that no competent medical evidence has been submitted 
which links the veteran's emphysema to his military service.  
In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that the disorders are related 
to the appellant's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  


The Merits of the Claim

The appellant contends that he developed emphysema as a 
result of his participation in "gas mask" training, 
conducted while he was a member of the National Guard.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As noted above, and as a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992).  While the appellant in this matter is 
diagnosed as having emphysema, there is no competent, i.e., 
informed medical opinion evidence that links the disorder to 
any incident of military service.  
Firstly, the record indicates that the appellant served for 
various periods of weekend training with the National Guard 
as a tactical wire crewmember.  Although not in reliance as 
to the disposition of this matter, there is no evidence to 
indicate that the appellant was exposed to any poison gas, 
over and above the customary once-annual training requirement 
afforded to all military members.

Of record is a September 1999 medical prescription note 
authored by D.M., M.D., who reported that the appellant has 
bullous emphysema and asthma.  The physician also noted that 
the appellant has a antitrypsin deficiency.  However, the 
physician's statement is devoid of any mention of the 
appellant's service with the National Guard as a linkage to 
the disorder.

The appellant has also proffered a December 2004 statement, 
authored by D.H., M.D.  While in its decision, the RO found 
that the physician opined that the appellant's disorder was 
"probably related to" emphysema, close examination of the 
opinion reveals that physician's statement is less certain 
than so construed of a linkage between military service and 
emphysema.  Dr. D.H.'s statement is that with regard to 
emphysema, military service and emphysema were "questionably 
related."  

A proffered medical opinion should be viewed in its full 
context, and not characterized solely by the medical 
professional's choice of words.  Lee v. Brown, 10 Vet. App. 
336, 339 (1997).  Examination of the exact language used by 
the medical care provider is not, in and of itself, 
necessarily determinative in this regard.  Id.  Instead, 
inquiry must be made into the nature of the expressed 
opinion, the clinical data used to formulate the opinion, its 
rationale, or any other factors that would give it substance.  
Bloom v. West, 12 Vet. App. 185 (1999); see Lathan v. Brown, 
7 Vet. App. 359, 365-366 (1995) (Finding claim of service 
connection for the death of the veteran well grounded where 
the claimant-widow submitted several physicians' statements 
that a causal relationship between the veteran's service-
connected pleural disorder and the terminal cardiac disorder 
could not be ruled out).  
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
[observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches].

Assuming arguendo  that the statement of Dr. D.H. has the 
probative force urged by the appellant, although Dr. D.H.'s 
statement is a form, prefaced with pre-printed language that 
he is "familiar with" the appellant's "current medical 
condition" and his "past medical history," there is no way 
of ascertaining whether Dr. D.H. was aware of any medical 
history, other than information conveyed to him by the 
appellant.  

That Dr. D.H. may have had a subjectively held belief in the 
appellant's credibility is not competent medical evidence.  
The law provides in this regard that the opinion of the 
physician that the appellant is truthful in his account is 
not necessarily probative as to the facts of the account.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]; see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); [Pre-VCAA 
case, where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident.  His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness.  
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn.  The Court found the physician's opinion 
not sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence.  Id. at 
386].    

Although the appellant contends that he sustained such a 
disorder during the course of active duty for training, his 
service medical records are devoid of any mention of such 
symptoms as late as his April 1986 periodic examination, 
where the appellant reported that he did not have, nor ever 
had, "shortness of breath," or asthma.  

As alluded to above, Dr. D.H.'s statement can not be 
interpreted as suggestive of a linkage between the disorder 
and military service.  The Board observes that in the 
preprinted form, Dr. H. was provided several options of 
responses within which to express a degree of certainty as to 
such a nexus:  "related to;" "probably related to;" "at 
least as likely as not related to;" and "unable to 
determine based on available records."  From a plain English 
reading of the report. it can be deduced that Dr. D.H.'s use 
of the term "questionably related" is that such a linkage 
is at best, speculative.  

For the Board to conclude that the appellant's disorder had 
its origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  It has been observed that  statements from 
doctors which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).  

Because the preponderance of the evidence is against the 
claim, the appeal is denied.
 

ORDER

Service connection for emphysema is denied.


____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


